787 F.2d 588
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WALTER W. CHAPMAN, AN INDIVIDUAL; CHARLES MASTER, ANINDIVIDUAL; JOHN DOES, UNKNOWN INDIVIDUALS,Plaintiffs-Appellantsv.CITY OF DETROIT, A MICHIGAN MUNICIPAL CORPORATION; DETROITFIRE FIGHTERS ASSOCIATION, LOCAL 344, IAFF,AFL-CIO, A LABOR ORGANIZATION,Defendants-Appellees.
85-1634
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This appeal has been referred to the panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the decision of the district court filed July 12, 1985, was entered July 18, 1985.  A motion to alter the judgment was served and filed July 22, 1985.  The Rule 59(e), Federal Rules of Civil Procedure, motion to alter served four days after entry of the district court's decision tolled the appeal period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  At the time the July 30, 1985, notice of appeal was filed, the motion to alter had not been ruled upon.  Rule 4(a)(4), Federal Rules of Appellate Procedure, provides that a notice of appeal filed before the disposition of a timely Rule 59(e) motion '. . . shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion. . . .' A timely notice of appeal is mandatory and jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction due to a premature notice of appeal.  Rule 9(d)(1), Rules of the Sixth Circuit.